 Case 3-17-13809-cjf     Doc 122 Filed 10/26/18 Entered 10/26/18 13:38:31       Desc
                            Main Document    Page 1 of 11


                      UNITED STATES BANKRUPTCY COURT
                     WESTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

In re:                                                      Case No.: 17-13809-13

         TRISTAN P. McGOUGH and
         LYNNAE R. McGOUGH,

                        Debtors.
______________________________________________________________________________

                             MEMORANDUM DECISION

         Tristan and Lynnae McGough (“Tristan,” “Lynnae,” or “Debtors”) filed a

chapter 13 in this Court. Three creditors filed claims asserted to be secured by

the Debtors’ home. These claims, in order of the dates of their recording, are:

               U.S. Bank National Association                     $176,516.33
               Citibank, N.A.                                      $52,968.34
               First Tennessee Bank National Association           $15,666.25

         Debtors objected to Citibank, N.A.’s (“Citibank”) claim, stating (1) the

claim of First Tennessee Bank National Association (“First Tennessee”) is

superior to the claim of Citibank because a release of the Citibank mortgage

should have been filed, and (2) the combined value of the U.S. Bank National

Association (“U.S. Bank”) and First Tennessee loans exceeds the value of the

home and so Citibank is unsecured. Debtors later argued the Citibank

mortgage was defective and invalid based on the lack of notarization of

Lynnae’s signature.

         Following an evidentiary hearing, the Court determined the value of the

home is $190,000. The first position lien of U.S. Bank is undisputed. As a

result, there is $13,483.77 in equity available for the second priority lien.
    Case 3-17-13809-cjf   Doc 122 Filed 10/26/18 Entered 10/26/18 13:38:31        Desc
                             Main Document    Page 2 of 11


Briefs have been submitted on the issue of priority and effect of the missing

notarization.

                                  ADDITIONAL FACTS

        In 2005, Tristan borrowed $139,125.00 from World Savings Bank

(“World Savings”), obtained a HELOC from Citibank (“Citibank HELOC”) with a

credit limit of $46,375.00, and granted both lenders mortgages in property

located at 108 West Ridge Circle, Cambridge, Wisconsin.1 Citibank recorded its

mortgage on August 4, 2005, in the Dane County Register of Deeds Office. Both

Tristan’s and Lynnae’s signatures appear on the mortgage conveyance, but

only Tristan’s is notarized. ECF No. 101-6.

        On September 26, 2007, Debtors refinanced through First Tennessee. A

Title Insurance Commitment was prepared (“Commitment”). The Commitment

contained a requirement for satisfaction of both the World Savings and

Citibank mortgages. The World Savings mortgage was paid at closing. A

payment was also made on the Citibank HELOC.2

        First Tennessee received two mortgages: one for the pay-off of the first

mortgage to World Savings and another for paying down the Citibank HELOC.

Both of those mortgages were recorded on October 1, 2007, in the Dane County

Register of Deeds Office. ECF No. 101-4.



1 Title may initially have been in Tristan’s name alone, although no copy of the original
title was presented. Evidence was presented that Tristan executed a quitclaim deed to
himself and Lynnae, recorded on August 31, 2006.

2The HUD closing statement lists the amount for “Mortgage Payoff to Citibank” as
$46,195.78. ECF No. 101-1 at 3. A check in the amount of $45,690.46 was sent to
Citibank. ECF No. 101-1 at 2.

                                            2
    Case 3-17-13809-cjf   Doc 122 Filed 10/26/18 Entered 10/26/18 13:38:31       Desc
                             Main Document    Page 3 of 11


         First Tennessee never obtained a release or satisfaction of Citibank’s lien,

nor did Citibank ever close the HELOC. On September 20, 2007, Debtors

signed a letter to Citibank asking Citibank to “[p]lease close the . . . Line of

Credit.” ECF no. 101-2 at 38. Tristan did not personally deliver the letter, nor

does he recall how it was sent to Citibank.

         On October 5, 2007, Citibank sent a letter to Tristan acknowledging

receipt of funds to be applied to the HELOC. Citibank also stated that if he

wanted to have the lien released, “the attached form must be signed and

returned . . . .” ECF No. 97-6. The form also warned, “If CitiMortgage does not

receive this form within thirty (30) days, all funds received will be considered a

pay down and the account will remain open. Additional account fees may be

incurred.” Id.

         Debtors did not fill out or return the form. As a result, the account

remained open and Citibank did not release its lien. Between February 2008

and 2012, Tristan drew on the Citibank HELOC in the amount of $45,837.19.

         First Tennessee assigned its first mortgage to Nationstar and then to

U.S. Bank. U.S. Bank and Citibank entered into a stipulation confirming U.S.

Bank’s mortgage has priority over Citibank’s.3 ECF No. 99 at 2.

         This Court ruled the fair market value of Debtors’ homestead is

$190,000.00. There is $13,483.77 in equity remaining after the U.S. Bank

claim. If First Tennessee’s mortgage has priority over Citibank, First Tennessee

is secured in the amount of $13,483.77, and Citibank is wholly unsecured. If


3   This decision does not impact the stipulation between U.S. Bank and Citibank.

                                            3
 Case 3-17-13809-cjf      Doc 122 Filed 10/26/18 Entered 10/26/18 13:38:31   Desc
                             Main Document    Page 4 of 11


Citibank has priority over First Tennessee, Citibank is secured in the amount

of $13,483.77 and First Tennessee is unsecured.

                                     DISCUSSION

      A. Citibank holds a valid mortgage.

      A valid mortgage enables Citibank to enforce its rights against the

Debtors. Wisconsin Statutes section 706.02 outlines the formal requirements

for a mortgage to be valid. Conveyances of real property will not be valid unless

evidenced by a conveyance that satisfies all of the following:

      (a) identifies the parties;

      (b) identifies the land;

      (c) identifies the interest conveyed, and any material terms, conditions,

      or contingencies upon which the interest is to arise;

      (d) is signed by or on behalf of each grantor;

      ...

      (f) is signed by or on behalf of each spouse, if the conveyance alienates

      any interest of a married person in a homestead; and

      (g) is delivered.

Wis. Stat. § 706.02(1)(a)-(g).

      Citibank’s mortgage satisfies those statutory requirements. It is evidence

of a transaction between Citibank and Debtors. It identifies the parties, land,

and interest conveyed. The grantors signed it. The document was undisputedly

signed by both Tristan and Lynnae. ECF No. 101-6. The mortgage was

delivered. The mortgage lien is valid as between Citibank and Debtors. The


                                          4
    Case 3-17-13809-cjf     Doc 122 Filed 10/26/18 Entered 10/26/18 13:38:31        Desc
                               Main Document    Page 5 of 11


importance of recording concerns notice to future lenders who seek security in

the same real estate. It has no effect on the relationship between the Debtors

and lender.4

         B. Citibank’s mortgage should be considered recorded and perfected
            notwithstanding its failure to authenticate Lynnae’s signature, and
            Citibank’s claim is superior to First Tennessee’s.

         Chapter 706 of the Wisconsin Statutes contemplates that conveyances

satisfying the formal requisites will be recorded. See Seelen v. Couillard (In re

Couillard), 486 B.R. 466, 472 (Bankr. W.D. Wis. 2012) (citing Kordecki v. Rizzo,

106 Wis. 2d 713, 718 (Wis. 1982)). Perfection provides notice of earlier

conveyances from the title record. Wis. Stat. § 706.09. A creditor must perfect

its security interest to have priority over subsequent secured creditors.

Wisconsin is a race-notice jurisdiction. Id. § 706.11(1). Thus, the first to file

and duly record its lien has priority over all other liens upon the mortgaged

property. Id. The requirements for recordation are contained in Wisconsin

Statutes section 706.05.




4   Wis. Stat. § 706.08(1)(a) states in relevant part:

         [E]very conveyance that is not recorded as provided by law shall be void
         as against any subsequent purchaser, in good faith and for valuable
         consideration, of the same real estate or any portion of the same real
         estate whose conveyance is recorded first.

The lien exists on the property regardless of the mortgage not being recorded. Wis.
Stat. § 708.01 states:

         A mortgage on real property creates a lien on the property mortgaged;
         except for the lien and subject to s. 708.11, the mortgagor retains the
         interest that the mortgagor had at the time of mortgage until that
         interest is divested by some later act.

                                               5
    Case 3-17-13809-cjf   Doc 122 Filed 10/26/18 Entered 10/26/18 13:38:31      Desc
                             Main Document    Page 6 of 11


                1. Citibank perfected its mortgage.

         Every instrument or conveyance which affects title to land in Wisconsin

is entitled to recording in the office of the register of deeds of each county in

which land affected thereby may lie. Id. § 706.05(1). When offering an

instrument for recording, the instrument shall bear such signatures as

required by law and contain a form of authentication authorized by sections

706.06 or 706.07. Id. § 706.05(2). Authentication can be done in many ways,

including by a public notary. Id. § 706.07(2).

         The absence of an element for recordation under section 706.05 is not,

however, the end of the analysis. “Every instrument which the register of deeds

shall accept for record shall be deemed duly recorded despite its failure to

conform to one or more of the requirements of [section 706.05], provided the

instrument is properly indexed in a public index maintained in the office of

such register of deeds and recorded at length at the place there shown.”5 Id.

§ 706.05(7) (emphasis added).

         A mortgage can secure future advances, and a lien attaches at the time

of the mortgage even though advances are made later. Capocasa v. First Nat’l

Bank of Stevens Point, 36 Wis. 2d 714, 719 (Wis. 1967). Thus, the lien relates

back, for the purpose of determining priority, to the date the mortgage

containing a future advance clause was executed and subsequently recorded.

The Citibank HELOC included future advances.




5   There is no evidence that the Citibank mortgage was not properly indexed.

                                            6
 Case 3-17-13809-cjf    Doc 122 Filed 10/26/18 Entered 10/26/18 13:38:31          Desc
                           Main Document    Page 7 of 11


      The Citibank mortgage complied with all but one of the requirements for

recordation provided in section 706.05. Tristan’s signature is notarized, but

Lynnae’s is not notarized or otherwise authenticated. Even so, the recorder’s

office accepted the mortgage for recording. Instruments accepted for record are

deemed duly recorded despite failure to authenticate properly. Wis. Stat.

§ 706.05(7).

      Equity supports this outcome. The recording statute is designed to force

the recording of all instruments so the record will show the complete history of

title and protect innocent third parties who rely on the record and would

possibly be misled by the absence of a recorded interest. Kordecki, 106 Wis. 2d

at 719. The recording statutes disfavor those who mislead others by failing to

record their interest and gives priority to those who rely on the record and

transact in good faith. Bank of New Glarus v. Swartwood, 297 Wis. 2d 458, 477

(Wis. Ct. App. 2006) (emphasis added). “Implicit is the understanding that the

subsequent purchaser is deserving of priority because it checked the record

and was misled . . . by the prior interest holder’s failure to . . . record its

interest.” Id. at 477–78.

      Wisconsin case law treats harshly those who do not record at all, and

looks more favorably upon parties who record, even if the document lacks in

some regard. Mortg. Lenders Network v. Wangert-Fitzgerald, No. 04-0283, 2004

WL 2601157, at *3 (Wis. Ct. App. Nov. 17, 2004) (“A search of the record title at

the time the mortgage was recorded would have revealed . . . the quitclaim

deeds . . . .”). A recorded instrument is notice of the tenor and effect of the


                                          7
 Case 3-17-13809-cjf    Doc 122 Filed 10/26/18 Entered 10/26/18 13:38:31         Desc
                           Main Document    Page 8 of 11


instrument “as it appears upon that record,” even if imperfect. Pringle v. Dunn,

37 Wis. 449, 465 (Wis. 1875) (analyzing whether a recorded mortgage provided

constructive notice even though no attesting witnesses were in the document

filed). Thus, “the record itself is . . . constructive notice of its contents” even if

defective in some regard. Id. at 462–63.

      Other bodies of law provide that filings can be effective even if they

contain minor errors or omissions. For example, the Wisconsin Uniform

Commercial Code provides that a financing statement “substantially satisfying”

the requirements of perfection is valid even if it has “minor errors or omissions,

unless the errors or omissions make the financing statement seriously

misleading.” Wis. Stat. § 409.506(1). A financing statement is not seriously

misleading so long as a search of the filing office’s records, using the filing

office’s standard search logic, reveals the record in question. Id. § 409.506(3).

      Citibank’s mortgage was accepted for recording, even if it should not

have been. The recording put the world on notice of its mortgage. A title search

did reveal Citibank’s mortgage. First Tennessee was aware of the mortgage

when making its loans to Debtors. First Tennessee has a title commitment

confirming release of Citibank’s mortgage would be required to afford First

Tennessee priority. First Tennessee is not the innocent party the recording

statutes were designed to protect.

      Because Citibank’s mortgage was accepted for recording, First Tennessee

had notice based on the record. First Tennessee knew its funds were being

used to pay down Citibank’s HELOC. ECF No. 101-2 at 17. This is not a


                                           8
 Case 3-17-13809-cjf   Doc 122 Filed 10/26/18 Entered 10/26/18 13:38:31        Desc
                          Main Document    Page 9 of 11


situation in which a party failed to file and a later party relied to its detriment

on the lack of any recorded interest. If there was any reliance by First

Tennessee, it was on the title commitment and title company obtaining a

release and not on the absence of a mortgage of record.

             2. Debtors’ cannot argue equitable subrogation. Thus, this Court
                reaches no conclusion on First Tennessee’s potential basis to
                argue subrogation.

      One potential exception to race-notice priority is subrogation.

“Subrogation is an equitable doctrine to avoid unjust enrichment, and may

properly be applied whenever a person other than a mere volunteer pays a debt

which in equity and good conscience should be satisfied by another.” Rock

River Lumber Corp. v. Universal Mortg. Corp. of Wisconsin, 82 Wis. 2d 235, 240

(Wis. 1978). “[T]he right of a party to subrogation . . . depends upon (1) his

being secondarily liable; or (2) the necessity for acting to protect his own

interests; or (3) an agreement that he is to have security.” Bank of Baraboo v.

Prothero, 215 Wis. 552, 558 (Wis. 1934).

      A lender will be granted subrogation where (1) money is advanced relying

on a justifiable expectation that the lender will have security equivalent to that

which his advances have discharged, (2) provided no innocent third parties will

suffer. Rock River Lumber Corp., 82 Wis. 2d at 241 (emphasis added).

Ultimately, subrogation is a “balancing of the equities.” Id. at 242.

      First Tennessee had an opportunity to assert its priority. It was not

secondarily liable on Debtors’ prior mortgages. It had no need to lend Debtors

money or pay off the prior mortgages to protect its own interest. First


                                         9
    Case 3-17-13809-cjf   Doc 122 Filed 10/26/18 Entered 10/26/18 13:38:31    Desc
                            Main Document     Page 10 of 11


Tennessee received its agreed security—a mortgage. That it did not obtain or

assure the title company obtained a release of the Citibank mortgage is not a

ground for invoking equity. Neither does that mean it may be without remedy.

        Here, subrogation is the lender’s argument to make, not the Debtors’.

Red Rock Lumber makes clear subrogation is the lender’s remedy to pursue. Id.

at 246 (“[A] lender’s right to subrogation may be lost . . . .”). Debtors are not a

competing or subsequent claimant, nor are they trying to protect their own

interest. In sum, Debtors cannot make First Tennessee’s argument for it.6

         If there is an innocent third party, it is Citibank. The controversy over

who holds a second mortgage and whose lien may be avoided is a problem of

Debtors’ and First Tennessee’s own making. Debtors knew they had not closed

the Citibank HELOC. They did not return the required forms and were aware

failure to do so would mean the HELOC remained open. They knew the HELOC

was secured by a mortgage they both signed. They continued to make

withdrawals against the HELOC. Based on Debtors’ failure to fill out the close

out authorization form, Citibank understood those draws to be secured by its

second priority mortgage. First Tennessee remitted funds toward payment of

the Citibank HELOC without ever obtaining a release or satisfaction. It did not

follow up with the title insurer to confirm a release was obtained. It knew the

Citibank mortgage secured a HELOC and that future advances were possible.

Had First Tennessee obtained a release, the Citibank HELOC would have been



6First Tennessee filed a proof of claim but has not otherwise made an appearance in
this case.

                                          10
 Case 3-17-13809-cjf   Doc 122 Filed 10/26/18 Entered 10/26/18 13:38:31    Desc
                         Main Document     Page 11 of 11


closed and the mortgage satisfied. The parties would then not be litigating this

issue before the Court.

                                     CONCLUSION

      Citibank holds a valid, perfected mortgage against the Debtors’

homestead. Debtors are not the proper party, if any, to argue subrogation on

First Tennessee’s behalf. Because Wisconsin is a race-notice jurisdiction and

Citibank recorded its mortgage before First Tennessee, Citibank’s claim is

superior to First Tennessee’s. The balance of the equities favors Citibank and

subrogation, therefore, is denied.

      This decision is made without prejudice to the right of First Tennessee, if

timely and appropriate, to seek to address any claims it may assert vis-à-vis

Citibank.

      This decision shall constitute findings of fact and conclusions of law

pursuant to Bankruptcy Rule 7052 and Rule 52 of the Federal Rules of Civil

Procedure.

      A separate order consistent with this decision will be entered.

      Dated: October 26, 2018

                                       BY THE COURT:



                                       Hon. Catherine J. Furay
                                       U.S. Bankruptcy Judge




                                        11
